Citation Nr: 1416836	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  06-38 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including as secondary to service-connected disabilities.

2.  Entitlement to an increased disability rating for service-connected bilateral pes planus, currently rated 20 percent disabling. 

3.  Entitlement to an increased disability rating for service-connected residuals of left knee injury, currently rated 10 percent disabling. 

4.  Entitlement to an increased disability rating for service-connected residuals of left wrist (non dominant) fracture, currently rated 10 percent disabling. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul B. Burkhalter, Attorney
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's claims were previously before the Board and remanded in February 2010.  As will be explained in greater detail below, the remand directives have been complied with, and the claims are properly before the Board for adjudication.

The Veteran was previously represented by both Disabled American Veterans and Texas Veterans Commission.  In February 2012, he submitted a VA Form 21-22a in favor of the attorney listed above.  The Board recognizes this change.

The Veteran previously requested a local hearing before the RO.  However, an August 2010 report of contact shows that the Veteran withdrew this hearing request.

A review of the Virtual VA claims file shows that it contains some relevant evidence not also contained in the paper claims file, which has been reviewed by the Board.  The Veterans Benefits Management System electronic file contains only duplicative evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  The Veteran's manifestations of bilateral pes planus more nearly approximate severe disability with objective evidence of marked deformity and pain on manipulation and use accentuated.

2.  The manifestations of the Veteran's left knee injury include pain on motion and with weight bearing and passive flexion that exceeds 45 degrees.

3.  The Veteran's residuals of left wrist fracture include evidence of limitation of motion but no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for bilateral pes planus are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for a disability rating in excess of 10 percent for residuals of left knee injury are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5260 (2013).

3.  The criteria for a disability rating in excess of 10 percent for residuals of left wrist (non dominant) fracture are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5299-5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).

Notice letters dated in July 2005, August 2007, January 2008, April 2008, May 2008, and August 2010, when taken together, provided the Veteran with notice that satisfied all requirements with regard to his claims decided herein.  While some of this notice was issued after the initial adjudication of his claims, they were subsequently readjudicated in a December 2013 supplemental statement of the case, curing any timing defect.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment and personnel records have been associated with the claims file.  In addition, all identified and available post-service medical records have been obtained or submitted and associated with the file.  The Veteran informed VA that he had applied for Social Security Administration (SSA) benefits.  In July 2011, the SSA informed VA that it had no records pertinent to the Veteran.  In July 2011, the RO informed the Veteran of this and asked him to submit any such records in his possession.  The Veteran did not respond.  In July 2011, the RO made a formal finding that SSA records were unavailable and that further efforts to obtain them would be futile.  The Board finds that the RO exhausted all potential avenues for obtaining these records and properly informed the Veteran that they had not been obtained.  The Veteran and his representative have not identified any other outstanding records that are pertinent to the claims being decided herein.

The Veteran was afforded VA examinations regarding his rating claims in September 2004, November 2005, December 2008, September 2011, November 2011, and April 2012.  The Board finds that the VA examinations obtained in this case are adequate, as, when necessary, they are predicated on a review of the Veteran's medical history as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds that the directives contained in the February 2010 Board remand have been complied with regarding the appeals decided herein.  The Veteran was provided with the requisite VCAA notice in June 2011, all possible actions were taken to obtain the Veteran's SSA records, and he withdrew his RO hearing request.  Therefore, the Board finds that the remand directives were complied with, and the Board may proceed with this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

"Staged" ratings may be assigned for separate periods of time based on facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's bilateral pes planus is rated 20 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  Under those criteria, acquired flatfoot that is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliance is rated 50 percent when bilateral.  A 30 percent rating is assigned to bilateral flatfoot that is severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.

The Veteran's residuals of a left knee injury are rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2013).  Under Diagnostic Code 5260, 38 C.F.R. § limitation of flexion of the leg is rated 10 percent for flexion limited to 45 degrees and 20 percent for flexion limited to 30 degrees, with higher ratings for additional limitation of flexion.

The Veteran's fracture of the left wrist (non dominant) is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5215 (2013).  The Veteran's disability is not specifically listed in the Rating Schedule, and this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnosed code for the Veteran's left wrist disability is Diagnostic Code 5215, which applies to limitation of motion of the wrist.  38 C.F.R. § 4.20 (providing for rating by analogy).  Diagnostic Code 5215 provides for a maximum schedular rating of 10 percent.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 30 percent rating for bilateral pes planus but is not entitled to higher ratings for either of his other service-connected disabilities.

The Board notes upfront that the Veteran experienced a cerebrovascular accident (CVA) in January 2004 that is not related to his service.  The claim for service connection for that disorder was denied in July 2008 and November 2009, and the Veteran did not appeal.  To the extent possible, the service-connected manifestations were evaluated apart from the nonservice-connected manifestations of the CVA residuals.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

A May 2004 VA outpatient treatment record shows that the Veteran experienced a CVA in January 2004 that rendered his left side paralyzed.  A June 2004 VA treatment record shows that the Veteran was able to move a toe on his left foot.

The Veteran underwent VA examination in September 2004.  It was noted that he suffered a massive right hemorrhagic stroke in January 2004 and had residual dense left hemiplegia.  He was unable to walk secondary to this and his severe right foot pain.  He currently used a motorized chair to get around.  He had pain in his right foot with any weight bearing.  He had little relief with shoe inserts that had immediate longitudinal arch support.  His pain was 10/10 and did not diminish with the inserts.  The Veteran admitted to numbness in his left foot and no ability to bear weight on the left lower extremity due to his prior foot pain, his prior left knee injury, and his left hemiplegia.  He stated that he found it difficult to bear weight on his left knee without pain even prior to his CVA.  Now, he was unable to bear any weight due to the weakness from his stroke.  The knee gave way, and he had no active flexion.

The Veteran reported pain in his left wrist with any kind of motion and rated it a 9.5/10.  It was unrelieved with any treatment modalities.  He had very limited range of motion, and the motion he had was painful.  He was unable to support himself during transfers due to the pain in his left wrist.  The Veteran was right hand dominant.

On examination, left wrist dorsiflexion was to 10 degrees with pain, volar flexion was to 10 degrees with pain, and ulnar and radial deviation was to 5 degrees with pain.  There was no swelling, erythema, or heat.  The left knee had no effusion, heat, or erythema.  The Veteran could lock his knee at 0 degrees of extension but could not actively flex or extend.  Passively, motion was to 95 degrees.  Motor strength was 1/5 on the left, and the Veteran had no instability to varus or valgus stress or Lachman's testing.  Examination of the feet revealed severe pes planus deformities with a valgus hindfoot deformity.  He had pain in his right mid-foot region with passive range of motion of the mid-foot.  The Veteran could not bear weight on his left lower extremity to check his gait pattern.  He was unable to walk or stand.

The diagnoses were severe pes planus with valgus hindfoot deformity bilaterally.  The Veteran was unable to bear weight on the right side, secondary to foot pain.  He was unable to bear weight on his left lower extremity secondary to his left hemiplegia resulting from his stroke.  There was left knee pain with normal x-rays and 1/5 motor testing secondary to the CVA and resultant left hemiplegia.  He could not bear weight on his left lower extremity due to his left foot pes planus pain, left knee pain, and weakness secondary to his left hemiplegia.  The left wrist fracture had continued pain and radial-scaphoid joint degenerative changes and severely limited motion prior to the CVA, which was not complicated by his left hemiplegia.

In November 2005, the Veteran underwent VA examination for his left knee and wrist.  The Veteran did not report a history of a CVA, and the examiner made no mention of this history or of a review of the record.  The Veteran had motion of his left wrist.  Range of motion of the left knee was noted to be 5 degrees to 85 degrees with medial and lateral and inferior tenderness, along with slight fluid and crepitus with flexion.  The Veteran reported that he was left-hand dominant.  There was laxity with valgus and varus compression, and there was a slightly positive Lachman's test.  The examiner opined that the Veteran had no function in his dominant left hand and could not do weightbearing on his legs because of his left knee problem and was confined to a motorized wheelchair.  There was also advanced instability of the left knee.

In November 2005, the Veteran underwent VA examination for his feet with the same examiner as for his joints.  The Veteran described 8/10 pain with any weight bearing.  He had inserts in his shoes for three years with no benefit.  While he could still do weight bearing, he could only stand for five minutes and only walk half a block.  He could not drive for five years due to his knee and feet problems.  X-rays showed moderate bilateral pes planus.  On examination, there were no calluses or ulcers on the ventral surfaces of the foot.  The pes planus was rated a 3 or 4.  The impression was pes planus, bilateral, with foot pain, decreased range of motion.  It was a moderate disability with gradual progression.  There was slight edema on the right and moderate on the left.  There was slight tenderness on the right and moderate on the left.  There was no instability or weakness.  The Achilles tendon alignment was normal.  There was no pain on manipulation of either foot.

In December 2008, the Veteran underwent VA examination for all of his service-connected disabilities.  He reported continued pain in his left wrist since his injury in service.  The examiner noted the Veteran's 2004 stroke and indicated that it affected his left side.  He had very little movement in his left upper extremity since that time.  He used no assistive device for his left upper extremity, and his mobility was confined to an electric wheelchair.  He had no flare-ups or incoordination.  The Veteran had fatigue and no endurance due to his stroke.  The Veteran also reported daily left knee pain since his injury in service.  He had a left-sided stroke and had no use of the left lower extremity at that time.  The Veteran reported continued pain in his feet since service and stated that he did not use special shoes or inserts.  He had not put any weight on his feet since he had a stroke in 2004.  He had no flare-ups and no incoordination from his pes planus.

On examination, there was no active movement of the left wrist.  He could passively dorsiflex and volar flex.  The left knee showed no effusion.  The Veteran could passively flex to 100 degree with 0 degrees of extension.  There was no pain.  The cruciate and collaterals appeared to be intact.  The Veteran had negative Lachman's and McMurray's tests.  There was no repetitive motion.  Regarding the left foot, the Veteran had dependent edema.  There was no motion in the toes and no evidence of abnormal weight bearing.  The Veteran did have pes planus and a ten-degree hallux valgus.  There was no repetitive motion.  Regarding the right foot, there was pes planus and no evidence of abnormal weight bearing.  The Veteran could dorsiflex and plantarflex the toes to 30 degrees without pain.  The Achilles tendons appeared to be aligned.  With repetitive motion of the right foot repeated three times, there was no change in range of motion, coordination, fatigue, endurance, or pain level.  The impression was fracture of the left avicular bone, healed, with secondary paralysis of the left upper extremity secondary to a stroke; old Osgood Schlatter's disease, paralysis of the left lower extremity secondary to stroke, and bilateral pes planus.

In November 2011, the Veteran underwent VA examination for his wrist.  The diagnosis was noted to be mild radio scaphoid degenerative joint disease of the left wrist.  He complained of pain of the left wrist at rest.  It was noted that he had a stroke in 2004 that caused left upper extremity paralysis.  He was right hand dominant.  The Veteran denied flare-ups that impacted the function of the wrist.  On examination, palmar flexion was to 20 degrees with no objective evidence of painful motion.  There was no dorsiflexion with no objective evidence of painful motion.  The examiner noted that the Veteran had a stroke with left upper extremity paralysis.  He had weakness and joint contracture.  He could not perform repetitive motions due to his paralysis.  There was localized tenderness of pain on palpation of the joints and soft tissue of the left wrist.  Strength testing was 0/5 for left flexion and 2/5 for left extension.  There was no ankylosis.  The examiner indicated that functioning of the left wrist was so diminished that amputation with prosthesis would equally serve the Veteran.  However, the examiner indicated that the wrist paralysis was due to the stroke.  There was x-ray evidence of degenerative joint disease of the left wrist, and the left wrist did not affect the Veteran's ability to work.

In November 2011, the Veteran underwent VA examination for his left knee.  The diagnosis was noted to be mild left chondromalacia patella.  The Veteran complained of rest pain in the left knee.  He was unable to use the left lower extremity due to his stroke and was confined to an electric scooter for mobility.  There were no flare-ups that impacted function.  Flexion of the knee was to 90 degrees with no objective evidence of painful motion.  Extension was to 20 degrees with no objective evidence of painful motion.  The examiner noted that extension was limited to 20 degrees due to flexion contracture caused by sitting in the scooter.  Flexion was limited to 90 degrees by the body of the scooter not allowing more motion.  The Veteran could perform repetitive motions with the same results.  The Veteran had functional loss of his left lower extremity due to his stroke.  There was tenderness or pain to palpation for joint line or soft tissues of the knee.  Strength testing was 0/5 for left flexion and 4/5 for left extension.  All stability testing was normal, and there was no evidence of subluxation or dislocation.  The Veteran used a scooter due to his stroke.  Function of the left lower extremity was such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  Degenerative arthritis was shown on x-ray.  The examiner indicated that the left knee disability did not affect the Veteran's employability.

In November 2011, the Veteran underwent VA examination for the feet.  A diagnosis of congenital pes planus was noted.  The Veteran complained discomfort on the plantar surface of both feet.  He was confined to an electric scooter due to a stroke in 2004.  He had hemiparesis of the left leg and could not bear weight on it.  He was able to stand on the right leg to transfer.  He had pain on use of the right foot.  The pain was not accentuated on use.  He had pain on manipulation of both feet that was accentuated on manipulation.  There was no indication of swelling on use.  He did not have characteristic calluses, and his symptoms were not relieved by arch supports.  The Veteran did not have extreme tenderness of the plantar surface of the feet.  The Veteran had decreased longitudinal arch height on weight-bearing.  There was no objective evidence of marked deformity of the feet.  There was marked pronation of both feet, which was not improved by orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe in both feet.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran did not have inward bowing of the Achilles' tendon and did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner noted the hemiparesis of the left leg.  He constantly used a wheelchair for his left-sided paralysis.  Functioning of the left lower extremity was so diminished that amputation with prosthesis would equally serve the Veteran, and this was due to his stroke.  The flatfoot condition did not impact the Veteran's employment.

In April 2012, the Veteran underwent VA examination.  Left patellofemoral pain syndrome was noted.  There was no change in his knee pain history since his last VA examination.  The Veteran reported no flare-ups.  Left knee flexion was to 140 degrees and extension was to 0 degrees, with no objective evidence of pain on motion.  Repetitive examination was conducted with identical results.  The Veteran had functional loss of the left extremity consisting of incoordination, instability, and disturbance of locomotion.  The examiner noted that these limitations were more likely than not related to the stroke and residuals and not proximately due to any knee pain.  There was no tenderness or pain on palpation for joint line or soft tissues of the knee.  Muscle strength was 5/5 for flexion and extension.  Stability testing was normal, and there was no evidence of subluxation or dislocation.  The Veteran constantly used a motorized scooter since his 2004 stroke and it was due to his residuals from the stroke.  The examiner opined that the left knee condition did not affect the Veteran's ability to work.

First, regarding the Veteran's left wrist disability, the Board finds that a rating in excess of 10 percent is not warranted.  That is the maximum schedular rating for limitation of motion of the wrist.  Therefore, a higher schedular rating under these criteria is not warranted.  

The only other potentially applicable rating criteria regarding the wrist are contained in Diagnostic Code 5214.  However, there is no evidence that the Veteran had ankylosis of the left wrist.  While one of the Veteran's VA examinations suggests that he had no active movement of the wrist, he always maintained passive motion, and there is no evidence that the joint was fixed.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Such evidence of ankylosis is not shown in any medical evidence, the Veteran has not alleged that he experienced these manifestations of ankylosis, and the November 2011 VA examiner specifically opined that there was no ankylosis of the left wrist joint.  Therefore, a rating under the criteria of Diagnostic Code 5214 is not appropriate.  Finally, a higher rating under the criteria of Diagnostic Code 5003 cannot be assigned for this single disability, because it involves only one joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As to the Veteran's left knee disability, the Board finds that a rating in excess of 10 percent is not warranted.  First, the Board notes that the November 2005 VA examination report should be afforded very little probative weight.  There is no indication that the Veteran reported his CVA or that the examiner knew of this medical history that affected his left lower extremity.  Since there was no discussion of this intervening event, and the other examination reports do include such analysis, the Board finds that the November 2005 VA examination report should be afforded little or no weight.

The other VA examination reports, dated in September 2004, December 2008, November 2011, and April 2012 are significantly more probative on the matter of determining the level of severity of the Veteran's service-connected left knee disability.  The Veteran maintained passive motion of his left knee in all VA examinations but had no active motion.  However, all of these VA examiners concluded that such lack of active motion was due to the Veteran's nonservice-connected stroke and not his service-connected residuals of a left knee injury.  In addition, these probative VA examination reports show that stability testing of the Veteran's left knee was consistently normal.  When his extension was shown to be limited to 20 degrees in November 2011, the VA examiner explained that this was due to the Veteran's flexion contracture caused by sitting in his scooter.  For the same reasons mentioned above, the Board finds that there is no ankylosis of the Veteran's left knee.  The examination reports show that there was no history or presence of subluxation or dislocation.  In short, all of the most probative evidence of record shows that the Veteran's functional limitation of the left knee, which is considerable, is due to his stroke and not his service-connected residuals of a left knee injury.

During his VA examinations, the examiners asked the Veteran for his pre-stroke symptomatology.  The only manifestation he noted was pain with movement and weight bearing.  He never stated that he had instability, ankylosis, limitation of flexion or extension, or any other left knee manifestation prior to his CVA.  Therefore, the Board concludes that the 10 percent rating already assigned contemplates the level of severity of the left knee disability that is attributable to his service-connected disability.  Evaluation under any other rating code is inappropriate and would not result in a higher or additional rating.  As stated above regarding the Veteran's wrist, a higher rating would not be assigned under the criteria of Diagnostic Code 5003 because this particular disability involves only one joint.  Therefore, a schedular rating in excess of 10 percent is not warranted under any of the applicable knee diagnostic criteria.

Turning to the matter of the rating assigned to the Veteran's bilateral pes planus, the Board finds that an increase to a 30 percent rating is warranted.  As noted above, the Board finds that the November 2005 VA examination contains little if any probative value because the effects of the Veteran's stroke were not considered.  However, the other VA examinations show that his pes planus was described as "severe" in September 2004, there was evidence of severe pes planus deformities with valgus hindfoot deformity in September 2004, and there was pain on manipulation of both feet that was accentuated on manipulation.  While there is no evidence of swelling on use or characteristic callosities, the Board notes that, for nonservice-connected reasons, the Veteran has been unable to ambulate since 2004.  Therefore, the absence of evidence of swelling on use or characteristic callosities can be realistically attributable to nonuse of the feet, as a result of the Veteran's residuals of a CVA.  Therefore, the Board finds that the criteria for a 30 percent rating for bilateral pes planus are met to the extent possible, and such rating should be assigned.

However, the Board finds that pronounced pes planus is not supported by the evidence of record, and an increase to a 50 percent rating is, therefore, not warranted.  The Veteran's pes planus has never been described as pronounced in any lay or medical evidence.  In addition, the Veteran was specifically found not to demonstrate extreme tenderness of the plantar surfaces or marked inward displacement and severe spasm of the tendo achillis on manipulation.  While the November 2011 VA examiner did find evidence of marked pronation and determined that the pes planus was not improved by orthopedic shoes or appliances, the Board finds that the rating criteria associated with acquired flatfoot are not met, and the evidence does not more nearly approximate these criteria.  Therefore, while a 30 percent rating is warranted, an increase to a 50 percent rating under Diagnostic Code 5276 is not.

There is also no basis for any higher rating under any other potentially applicable diagnostic code.  There was no evidence of clawfoot symptoms warranting a higher rating under diagnostic code 5278, malunion or nonunion of tarsal or metatarsal bones warranting a higher rating under diagnostic code 5283, or moderately severe or severe other foot injury warranting a higher rating under diagnostic code 5284.  In addition, separate ratings are not warranted for the hallux valgus diagnosed in the December 2008 VA examination, because this disorder is not service connected.

The Board notes that there is evidence noted on examination in September 2004 that the Veteran had a scar of his left knee.  However, the April 2012 VA examination report shows that the scar was not tender, unstable, or constituted an area greater than 39 square centimeters (6 square inches).  Therefore, a compensable rating for this scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).

Regarding all of the service-connected disabilities, the VA examination reports show that, for the left wrist, left knee, and left foot, the Veteran had loss of use that would be equally well-served by amputation and the use of a prosthesis.  Therefore, the Board, ordinarily, would have to consider the claims on the basis of loss of use of the body part.  However, in all cases, the examiners confirmed that such functional limitation was due to the Veteran's nonservice-connected CVA.  The Veteran has not asserted otherwise.  However, even if he did, the Board finds that the opinions of medical professionals are more probative, since they are provided by people with specialized training, experience, and education that the Veteran is not shown to have.  Therefore, consideration for loss of use of either the left upper or lower extremity is not appropriate.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which include pain and some limited motion.  All other symptomatology is attributable to the Veteran's nonservice-connected residuals of a CVA.  As such, it cannot be said that the available schedular evaluations for the disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 30 percent rating for bilateral pes planus is granted, subject to the laws and regulations governing the payment of VA benefits. 

A disability rating in excess of 10 percent for service-connected residuals of left knee injury is denied. 

A disability rating in excess of 10 percent for service-connected residuals of left wrist (non dominant) fracture is denied.


REMAND

The Veteran's claim of entitlement to service connection for an acquired psychiatric disability must be remanded for clarification.  The Veteran was afforded a VA examination in October 2010, during which the examiner determined that the Veteran's claimed in-service stressor of having fallen down an embankment and breaking his wrist did not qualify as a stressor under the DSM-IV criteria.  However, the Board finds that the stressor is corroborated by the Veteran's service treatment records showing a fall leading to a broken wrist, and the examiner provided no explanation as to why this stressor did not qualify.  In addition, VA treatment records dated beginning in 2008 show treatment for and a diagnosis of PTSD, but the evidence is not clear which stressor led to this diagnosis.  Therefore, the Veteran's VA treating psychiatrist should be contacted and asked to specify the stressor leading to the diagnosis of PTSD, and the October 2010 VA examiner should be contacted and asked to provide a rationale for the conclusion that the confirmed stressor did not meet the DSM-IV criteria.

The TDIU claim is remanded for VCAA notice and because it is inextricably intertwined with the other matter being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding his claim of entitlement to a TDIU.

2.  Contact the VA psychiatrist who treated the Veteran beginning in 2008 and repeatedly provided a diagnosis of PTSD and attempt to obtain a statement from the psychiatrist as to the stressor supporting the diagnosis of PTSD.

3.  Contact the VA examiner that conducted the October 2010 VA examination and request a rationale for the conclusion that the Veteran's claimed stressor of having fallen down an embankment and breaking his wrist did not meet the criteria to be considered a stressor under the DSM-IV.

If that examiner is unavailable, request an opinion and rationale on this matter from a similarly qualified individual.

4.  Thereafter, readjudicate the matters remaining on appeal and, after the requisite time period has been allowed for response, returned any denied appeals to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


